Citation Nr: 0726478	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-37 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a left knee 
disability involving retropatellar pain syndrome with patella 
tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection and assigned a 
noncompensable (zero percent) disability rating for 
retropatellar pain syndrome with patella tendinitis of the 
left knee.

The July 2002 rating decision also denied service connection 
for a right knee condition.  In her VA Form 9 (Appeal to 
Board of Veterans' Appeals) submitted in December 2003, 
however, the veteran limited her appeal to the issue 
concerning her left knee disability.  Therefore, the issue of 
entitlement to service connection for a right knee condition 
is not before the Board at this time.  38 C.F.R. § 20.200 
(2006).

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO to be held on September 27, 2005; however, 
since the veteran did not report to the scheduled hearing, 
her request is considered withdrawn.  38 C.F.R. § 20.704 
(2006).

In February 2007, the Board remanded the case for further 
development.  Since all requested development has since been 
accomplished, the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

The veteran's left knee disability involving retropatellar 
pain syndrome with patella tendinitis is manifested by range 
of motion from zero degrees of extension to 140 degrees of 
flexion, with mild pain on full extension, no X-ray evidence 
of arthritis, and no recurrent subluxation or lateral 
instability.
	



CONCLUSION OF LAW

The criteria for an initial compensable rating for a left 
knee disability involving retropatellar pain syndrome with 
patella tendonitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran developed left knee 
retropatellar pain syndrome and patella tendonitis while on 
active duty.  In July 2002, the RO granted service connection 
and assigned a noncompensable disability rating for left knee 
retropatellar pain syndrome with patella tendonitis, 
effective May 2002.  The veteran appealed that decision with 
respect to the initial noncompensable rating.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected left knee disability 
involving retropatellar pain syndrome with patella tendonitis 
is currently rated as noncompensably disabling under 
Diagnostic Code (DC) 5024, for tenosynovitis, which in turn 
provides that the disability will be rated on limitation of 
motion of the affected parts, as arthritis.  38 C.F.R. § 
4.71a, DC 5024.  

Therefore, the Board will consider the veteran's left knee 
disability under the diagnostic codes pertaining to 
limitation of motion of the leg.  38 C.F.R. § 4.71a, DC 5260 
and DC 5261.  To obtain a compensable disability rating under 
these criteria, the veteran's left knee must have flexion 
limited to 45 degrees or extension limited to 10 degrees.  
Id.  The Board notes that VA regulations define normal range 
of motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disability 
was properly rated as noncompensably disabling.  Indeed, the 
medical evidence shows that the veteran's left knee has 
demonstrated full range of motion since the initial grant of 
service connection.  In this regard, the veteran's separation 
examination report dated in March 2002 notes that both lower 
extremities demonstrated full range of motion.  A March 2007 
VA examination report also notes that her left knee 
demonstrated motion form zero degrees of extension to 140 
degrees of flexion.  The Board also reviewed various VA 
outpatient treatment records, none of which documents 
limitation of motion of the veteran's left knee. 

Since these findings clearly reflect full range of motion of 
the veteran's left knee, a compensable rating is not 
warranted under either DC 5260 or DC 5261.  See VAOPGCPREC 9-
2004 (September 17, 2004) (holding that separate ratings are 
available under DC 5260 and 5261 for the same knee joint).  
In other words, the veteran's left knee disability was 
properly rated at the noncompensable level under DC 5260 and 
DC 5261. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 (subluxation and lateral instability) and DC 
5003.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In this 
case, however, there is no X-ray evidence of arthritis 
involving the left knee.  In addition, the May 2007 VA 
examination report notes that the veteran's left knee was 
stable with intact collateral and cruciate ligaments.  In 
short, neither a separate rating nor an increased rating is 
available under DC 5257 for the veteran's left knee 
disability.  

In addition, the Board finds that a compensable disability 
rating is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The March 2007 VA examiner indicated that the 
veteran had mild pain on full extension.  However, the 
examiner noted that repetitive motion did not produce any 
limitation of motion due to pain, weakness, fatigue, lack of 
endurance or incoordination.  The veteran's left knee has 
consistently demonstrated full extension with only mild pain 
and only slight limitation of flexion, neither of which is 
compensable under the range-of-motion criteria.  38 C.F.R. 
§ 4.71, DC 5260 and DC 5261.  Hence, even giving full 
consideration to the veteran's complaints of pain on motion, 
an initial compensable rating percent is not warranted under 
38 C.F.R. §§ 4.40, 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for the veteran's left knee disability involving 
retropatellar pain syndrome with patella tendinitis.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A.             § 5107(b).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in December 
2003, November 2005, and February 2007: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claim; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of her claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the veteran's contentions as well as the 
communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO has obtained all relevant medical 
records identified by the veteran and her representative.  In 
doing so, the Board points out that the RO has fully complied 
with the Board's prior remand instructions to obtain all 
outstanding VA medical records.  Pursuant to the remand, the 
veteran was also afforded a thorough VA examination to 
determine the nature and severity of her left knee 
disability.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

An initial compensable rating for a left knee disability 
involving retropatellar pain syndrome with patella tendinitis 
is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


